DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (2014/0043805) in view of Yamaguchi (6,654,151).
With respect to claims 1-3, Yamamura teaches a lighting system (20) for an automotive vehicle headlight (10), the lighting system comprising: a light source (28) comprising a light-emitting diode (paragraph 77), said light source configured to selectively activate and deactivate and, when activated, generate a light radiation (paragraphs 77, 88, and 132); a focusing means (30); and a scanning device (26) receiving the light radiation generated by the light source (Fig. 2), the scanning device comprising: at least one rotatably mobile reflection system (26) and a unit configured to move the reflection system (paragraph 78), the scanning device configured to reflect and to distribute the light radiation spatially by directing a light beam (Fig. 2), wherein at least said light source is configured such that a generally substantially rectangular light [claim 1].  
Yamamura does not explicitly teach a scanning device receiving the light radiation generated by the light source and transmitted directly by the focusing means; wherein the reflection system is mobile about an axis parallel to said vertical direction (claim 1); wherein the light source comprises a plurality of light- emitting diodes arranged to form a set of diodes having a rectangular shape (claim 3); wherein the reflection system is mobile about an axis parallel to said vertical direction (claim 4).  
As for claim 1, Yamaguchi also drawn to lighting systems including scanning devices, teaches a scanning device (7) receiving a light radiation generated by a light source (3) and transmitted directly by a focusing means (items 4-6; see: column 6, lines 30-47 and Fig. 1); wherein the reflection system (7) is mobile about an axis parallel to said vertical direction (Figs. 1 and 9); wherein the reflection system (7) is mobile about an axis parallel to said vertical direction (Figs. 1 and 9).
As for claim 3, Yamaguchi wherein the light source (3) comprises a plurality of light-emitting diodes (3-1 to 3-600) arranged to form a set of diodes having a rectangular shape (Fig. 1).  


As for claim 2, Yamamura teaches wherein the activation/deactivation control of the light source is synchronized with the scanning of the scanning device, such that the light source is deactivated for at least one given position of the light beam emitted during the scanning, to obtain at least one non-lit part in a lighting zone of the lighting system (paragraphs 131-132).  
As for claim 5, Yamamura teaches wherein the reflection system is configured to carry out a complete rotational movement of the light beam (paragraphs 131-132).  
As for claim 6, Yamamura teaches wherein the reflection system (26) comprises a cylindrical part (26b) disposed on an outer periphery of the reflection system (Figs. 1-3) and having a plurality of mirrors (26a) arranged on either side around the outer periphery (Figs. 1-3).  
As for claim 7, Yamamura teaches wherein the reflection system is configured to carry out an oscillatory rotational movement of the light beam, the oscillatory rotational movement having an angle of rotation less than 180° (Figs. 4A-4J).  
As for claim 8, Yamamura teaches wherein the unit comprises a direct current brushless motor (paragraph 84).  

As for claim 11, Yamamura further teaches a headlight for an automotive vehicle (Fig. 1 and Abstract).
As for claim 12, Yamamura further teaches a method for controlling an automotive vehicle headlight having the lighting system of Claim 1, comprising synchronizing the activation/deactivation of the light source with the scanning of the scanning device, so as to deactivate, if necessary, the light source for at least one given position of the light beam emitted, to obtain at least one non-lit part in a lighting zone (paragraphs 131-132).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura and Yamaguchi, as is applied to claim 1 above, further in view of Yagi et al. (2009/0015388).
With respect to claim 9, Yamamura and Yamaguchi teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein the unit comprises a piezoelectric motor (claim 9).  
As for claim 9, Yagi also drawn to lighting systems for automotive vehicles, teaches a unit comprises a piezoelectric motor (paragraph 48).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the piezoelectric motor of Yagi in the lighting system of . 

Response to Arguments
Applicant's arguments filed 06 August 20201 (see: Arguments from 07 June 2021) have been fully considered but they are not persuasive.
With respect to the rejection of claims 1-8 and 10-12 over the combination of Yamamura and Yamaguchi, the Applicant argues that Yamamura and Yamaguchi do not teach “the scanning device receives the light radiation generated by the light source and ‘transmitted directly by the focusing means.’” In the interpretation above, it is found that the focusing means is reasonably interpreted as items 4-6, being that means (items 4-6) comprises/includes a focusing lens (4). The scanning device (7) of Yamaguchi does receive the light radiation transmitted directly by the focusing means (items 4-6). 
In response to applicant's argument that Yamaguchi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Applicant, the Yamamura reference and the Yamaguchi reference are all reasonably pertinent to the particular problem of how to create movement of a radiated light beam. See as evidence of the particular problem (creating movement of a radiated light beam): 
paragraph 66, claim 5, and Fig. 1 of the Present Application

Fig. 9 and column 7, line 50-column 8, line 3 of Yamaguchi 
Each of the applied references (Yamamura and Yamaguchi) as well as the present application is drawn to the particular problem of creating movement of a radiated light beam and is therefore found to be analogous art. 
The Applicant also argues that “in Yamaguchi, a focusing means is not required, since the optical fibers and the light beam projectors are used so that the light impinges the scanning device.” Regardless of the Applicant’s opinion as to what is required in Yamaguchi, the Yamaguchi reference explicitly teaches the focusing means (items 4-6) includes a focusing lens (4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        8/14/2021